TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 22, 2015



                                       NO. 03-15-00049-CV


                                    Carlos Valenzuela, Appellant

                                                 v.

                                     Marissa Collins, Appellee




          APPEAL FROM 428TH DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on January 13, 2015. Having

reviewed the record, the Court holds that Carlos Valenzuela has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. Because Carlos Valenzuela is indigent and unable to pay costs,

no adjudication of costs is made.